Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-5-2002

Ellis v. Horn
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-1697




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Ellis v. Horn" (2002). 2002 Decisions. Paper 326.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/326


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT



                         No. 01-1697




                         JAMES ELLIS,

                                            Appellant

                              v.

  MARTIN HORN, Secretary of Corrections; JOHN M. MCCULLOUGH,
 Superintendent, SCI Houtzdale; DAVID CLOSE, D & A Treatment
                  Supervisor, SCI Houtzdale




   ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF PENNSYLVANIA

               (Dist. Court No. 00-cv-00178J)
      District Court Judge: Honorable Donald E. Ziegler



          Submitted Under Third Circuit LAR 34.1(a)
                         May 10, 2002

      Before: ALITO, COWEN, and LOURIE, Circuit Judges.

                (Opinion Filed:    June 4, 2002)




                     OPINION OF THE COURT



PER CURIAM:
          Because we write for the parties only, we will not set out the background of
this case. We reject the plaintiff’s argument that the mootness doctrine does not apply to
his claim for equitable relief. We further reject the plaintiff’s argument that his injury
qualifies him for money or punitive damages. Though on other grounds, we affirm the
District Court’s dismissal of this case.
          First, Article III of the United States Constitution prohibits this Court from
deciding moot questions because moot cases do not meet the case and controversy
requirement. See U.S. Const. Art. III, 2, cl.1. Exceptions to the mootness doctrine
require a reasonable likelihood that the challenged action will impact the plaintiff;
conjecture is not enough. See Abdul-Akbar v. Watson, 4 F.3d 195, 206 (3d Cir. 1993).
Nothing in the record suggests that the plaintiff will be subject to the challenged action
again. Therefore, we affirm the District Court’s decision to dismiss his claim for
equitable relief.
          Second, the plaintiff must show he sued the defendants in their individual
capacities and that he suffered physical injury. To begin, an individual state official,
sued for damages in his official capacity, is not a person within the meaning of 42 U.S.C.
 1983, see Will v. Michigan Department of State Police, 491 U.S. 58, 71 (1989), while a
state official, sued for damages in his individual capacity, is. Here, reading the complaint
generously, see West v. Keve, 571 F.2d 158, 163 (3d Cir. 1978), we believe that it asserts
claims against the defendants in their individual, as well as official capacities. Although
the complaint names two defendants in their official capacities, that the plaintiff seeks
punitive damages, which cannot be recovered from the defendants in their official
capacities, suggests that the plaintiff sued each official in his individual capacity as well.
See Gregory v. Chehi, 843 F.2d 111, 120 (3d Cir. 1988).
          Still, the plaintiff must meet the requirements of the Prison Litigation
Reform Act, 42 U.S.C. 1997e(e), which provides: "No Federal civil action may be
brought by a prisoner confined in a jail, prison, or other correctional facility, for mental
or emotional injury suffered while in custody without a prior showing of physical
injury." We see no construction of Ellis’s complaint that would save his claims for
compensatory damages from the bar imposed by 1997e(e). See Allah v. Al-Hafeez,
226 F.3d 247, 250 (3d Cir. 2000). Therefore, we affirm the dismissal of the plaintiff’s
claims for money damages against the defendants.
     Because the plaintiff’s claim for equitable relief is moot and because his claims
for money damages require an element he cannot prove, we affirm the District Court’s
dismissal of this case.